DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 6/14/2021. Claims 1-10 are pending. The following is a status listing of the pending claims:
35 U.S.C. § 101 – Claims 1-10 are directed to patent ineligible subject matter.
35 U.S.C. § 112(b) – Claims 2-4 and 7-9 are indefinite.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 9/14/2021 and 5/27/2022 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine whether claimed subject matter is patent eligible section 2106 of the MPEP requires specific evaluation of the limitations recited. In step 1, a determination is made as to whether a claim is directed to a statutory category (i.e., a process, machine, manufacture, and composition of matter). If so, then a determination is made as to whether the claim is directed to patent ineligible subject matter, such as an abstract idea, using a three part test: First, in step 2A, prong 1 the abstract idea is identified; Second, in step 2A, prong 2 the abstract idea is determined to be integrated into a practical application or not; and Third, in step 2B the additional claim limitations are evaluated individually and as a whole to determine if they amount to an inventive concept (i.e., the limitations are significantly more than the abstract idea itself).
While the instant claims fall within at least one of the four statutory categories of patent eligible subject matter (i.e., step 1 is satisfied because the claims are directed to a process and machine), they are nonetheless patent ineligible for being directed to an abstract idea without reciting significantly more.

Step 2A, Prong 1: Independent Claims 1 and 6
Claims 1 and 6 are reprinted below with the underlined limitations representing those features indicative of the abstract idea.
Claim 1 recites:
A method to obtain a single score for each channel of a plurality of channels in a network, wherein the network comprises a plurality of access points (APs) that each operate the plurality of channels, wherein each AP of the plurality of APs is paired with each channel of the plurality of channels to create a set of AP-channel pairs, the method comprising: 
generating a set of forecasts for each AP-channel pair in the set of AP-channel pairs, wherein each set of forecasts comprises a forecast for each channel quality measurement type of a plurality of channel quality measurement types; 
normalizing each forecast in each set of forecasts, wherein the normalizing is performed by mapping a value between 0 and 1 to each forecast to create a set of mapped values for each AP-channel pair; 
creating a score for each AP-channel pair, wherein each score is created by combining all mapped values within a set of mapped values using a weighted sum; 
creating a single score for each channel by aggregating AP-channel pair scores of a respective channel; and 
sending, to the plurality of access points, a message including a recommendation to switch to an optimal channel based on evaluating each single score for each channel.

Claim 6 recites:
A device for obtaining a single score for each channel of a plurality of channels in a network, wherein the network comprises a plurality of access points (APs) that each operate the plurality of channels, wherein each AP of the plurality of APs is paired with each channel of the plurality of channels to create a set of AP-channel pairs, wherein the device comprises a processor operatively coupled to a transceiver, the processor and transceiver configured to: 
generate a set of forecasts for each AP-channel pair in the set of AP-channel pairs, wherein each set of forecasts comprises a forecast for each channel quality measurement type of a plurality of channel quality measurement types; 
normalize each forecast in each set of forecasts, wherein the normalizing is-3-6975713.1Applicant: AIRTIES KABLOSUZ ILETISIMSANAYI VE DIS TICARET A.S.Application No.: 17/347,019 performed by mapping a value between 0 and 1 to each forecast to create a set of mapped values for each AP-channel pair; 
create a score for each AP-channel pair, wherein each score is created by combining all mapped values within a set of mapped values using a weighted sum; 
creating a single score for each channel by aggregating AP-channel pair scores of a respective channel; and 
send, to the plurality of access points, a message including a recommendation to switch to an optimal channel based on evaluating each single score for each channel.

The method and functions of the device are to “obtain a single score for each channel of a plurality of channels in a network” by way of “generating a set of forecasts,” “normalizing each forecast … by mapping a value between 0 and 1 to each forecast,” “create a score … by combining all mapped values within a set of mapped values,” and “creating a single score for each channel by aggregating … scores of a respective channel.” The end result (i.e., “obtaining a single score”) and each step/function to achieve this result are mathematical concepts, such as mathematical relationships and/or calculations, which are abstract ideas. See MPEP § 2106.04(a)(2)(I). While limitations that involve or are based on mathematical concepts are not necessarily abstract ideas (e.g., “using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame’,” see MPEP § 2106.04(a)(2)(I) (quoting Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, (Fed. Cir. 2017))), the instant claims do not use the “single score” to make any determination or use the data in each step for some type of application. Thus, the underlined limitations are understood to be directed to the abstract idea of mathematical concepts.

Step 2A, Prong 2: Independent Claims 1 and 6
As noted in Step 2A, Prong 1, the abstract idea is not defined as having an integrated practical application in the claims current forms. While addressed below in more detail, although the claims further recite “sending, to the plurality of access points, a message including a recommendation to switch to an optimal channel based on evaluating each single score for each channel,” there is still no integrated practical application. 
First, “sending … a message” is insignificant extra-solution activity and well-understood, routine, and conventional (see Step 2B below), and thus, cannot be an integrated practical application. Second, the message sent merely “include[es] a recommendation to switch … based each single score.” (Emphasis added.) There is no requirement the claimed switching is actually carried out, thus, the determination of the “single score” is not used in any practical application. As a result, the claims do not improve the functioning of a computer, other technology or field. 
Moreover, even if the claims recited a limitation in which the “recommendation” resulted in an access point (or multiple access points) switching to an “optimal channel,” this would still be considered merely applying the judicial exception. See MPEP § 2106.04(d)(I). Choosing an optimal outcome (e.g., switching to an optimal channel) based on results obtained from using mathematical concepts designed to obtain an optimal outcome is not an integrated practical application and is the natural result of carrying out evaluation of the mathematical concepts. See e.g. MPEP § 2106.05(f).
For at least these reasons, claims 1 and 6 do not recite limitations that would integrated the abstract ideas into a practical application.

Step 2B: Independent Claims 1 and 6
While the abstract idea identified above is covered by some limitations of claims 1 and 6, the remaining limitations still do not amount to significantly more when taken individually or when combined as an order set of steps/functions.
Claims 1 and 6 are further limited to a “network [that] comprises a plurality of access points (APs) that each operate the plurality of channels, wherein each AP of the plurality of APs is paired with each channel of the plurality of channels to create a set of AP-channel pairs” and generating a forecast, normalizing, and creating scores “for each AP-channel pair in the set of AP-channel pairs.” However, these limitations do not add anything meaningful to the abstract idea because they are merely limiting the abstract idea to a field of use or technological environment. See MPEP § 2106.05(h). For example, although the mathematical concepts are used in a network with access points, and the forecasting uses “quality measurement types,” there is no detail in the claims on the “quality measurement types” are used in the forecasting. Additionally, forecasting necessarily requires some type of input data to carry out the forecast; choosing “quality measurement types” in a “network [that] comprises a plurality of access points (APs) that each operate the plurality of channels, wherein each AP of the plurality of APs is paired with each channel of the plurality of channels to create a set of AP-channel pairs,” without more, is nothing more than limiting the mathematical concepts to a field of use or technological environment, and not evidence of an inventive concept.
Claims 1 and 6 also recite, in their own way, “sending, to the plurality of access points, a message including a recommendation to switch to an optimal channel based on evaluating each single score for each channel.” As noted above, “sending … a message” is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). As a result, this limiting cannot amount to significantly more or an inventive concept.
Claim 6 further recites that the functions are configured on a “processor and transceiver” that are part of the claimed “device.” There is no further detail on the structure of the “device,” “processor,” or “transceiver” recited in the claim. As a result, the device is “a general purpose computer that applies a judicial exception, such as [the] abstract idea, by use of conventional computer functions [and] does not qualify as a particular machine.” See MPEP § 2106.05(b)(I). Thus, these limitations are not an inventive concept, even if implementing the abstract idea.
Lastly, taking all the limitations as a set of ordered steps or functions still does not amount to significantly more because they “[a]dd nothing … that is not already present when the steps are considered separately.” See MPEP § 2106.05(I)(B) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, (2012)). Thus, even all the limitations in each of claims 1 and 6 when taken together as an set of ordered steps/functions does not amount to significantly more than the abstract idea.
For at least these reasons, claims 1 and 6 recite an abstract idea without significantly more and are directed to patent ineligible subject matter.

Dependent Claims 2-5 and 7-10
None of dependent claims 2-5 or 7-10 recite additional limitations that show the claim not to be directed to an abstract idea, limit the abstract idea to an integration into a practical application, or are evidence of an inventive concept.
Claims 2 and 7
Claims 2 and 7 similarly recite, “ any measurement type of the plurality of measurement types that negatively influences any forecast may be associated with a negative weight for the weighted sum, and any measurement type of the plurality of measurement types that positively influences any forecast may be associated with a positive weight for the weighted sum.” (Emphasis added.) First, the underlined portions would appear to allow an interpretation of the claim in which the negative measurement type and positive measurement type have no impact on the weighted sum. (See section 112(b) rejections below.) Thus, for this reason alone claims 2 and 7 do not show the claim is not directed to an abstract idea, limit the abstract idea to an integration into a practical application, or are evidence of an inventive concept. 
However, assuming these limitations do impact the weighted sum, they still do not make the claims directed to patent eligible subject matter. The limitations in claims 2 and 7 are also mathematical concepts because they describe a mathematical relationship between a negative or positive measurement type and the associated impact on the weighted sum. There is no practical application recited for the impacted weighted sum apart from that already recited in parent claims 1 and 6. Lastly, at most these limitations describe a desired result (i.e., “a negative weight for the weighted sum” and “a positive weight for the weighted sum”) but there is no detail on what is done or how these “weights” are actually applied to the weighted sum. Thus, these limitations are a mere instruction to apply an abstract idea and are not meaningful. See MPEP § 2106.05(f).
Claims 3-5 and 8-10
Claims 3 and 8 similarly recite, “the plurality of channel quality measurement types include number and strength of overlapping basic service sets, interference, radar presence, and received power indicator;” claims 4 and 9 similarly recite, “the network is an 802.11 wireless local area network;” and claims 5 and 10 similarly recite, the method is performed by and “the device is a cloud network controller.”
Each of claims 3-5 and 8-10 are merely limiting the abstract idea (or a more specific element of the abstract idea) to a field of use of technological environment without more. See MPEP § 2106.05(h). None of these limitations changes the abstract idea, shows an integration into a practical application, or is an inventive concept. Thus, none of the limitations in claims 3-5 or 8-10 makes the claims directed to patent eligible subject matter.
For at least these reasons, none of dependent claims 2-5 and 8-10 recite significantly more than the abstract idea of independent claims 1 and 6, and are thus, also directed to patent ineligible subject matter under section 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 7 each recite, similarly, “any measurement type of the plurality of measurement types that negatively influences any forecast may be associated with a negative weight for the weighted sum, and any measurement type of the plurality of measurement types that positively influences any forecast may be associated with a positive weight for the weighted sum.” (Emphasis added.) The use of the words “may be” makes each of claims 2 and 7 indefinite because this phrase does not require the limitations to be given patentable weight. Thus, the interpretation of claims 2 and 7 is not clear, and the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, claims 2 and 7 will be interpreted as “any measurement type of the plurality of measurement types that negatively influences any forecast [is] associated with a negative weight for the weighted sum, and any measurement type of the plurality of measurement types that positively influences any forecast [is] associated with a positive weight for the weighted sum.”

Claims 3 and 8 similarly recite, “the plurality of channel quality measurement types include number and strength of overlapping basic service sets.” (Emphasis added.) The term “strength” is a relative term which renders the claims indefinite. The claim does not define term, nor does the specification provide a standard for ascertaining the requisite degree. As a result, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in what way basic service sets are evaluated in terms of “strength.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2015/0237572, 2006/0292988, and 2017/0244777 each describe various ways in which to evaluate and select channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413